        Case 2:18-cv-00313-SAB     ECF No. 57   filed 07/29/21    PageID.1295 Page 1 of 2



 1                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT

 2
                                                                 EASTERN DISTRICT OF WASHINGTON




 3                                                                 Jul 29, 2021
                                                                      SEAN F. MCAVOY, CLERK
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                        EASTERN DISTRICT OF WASHINGTON
 8
 9 CHRISTINA LAGROU, on behalf of
10 herself and others similarly situated,           No. 2:18-CV-0313-SAB
11                Plaintiff,
12                v.                                ORDER DISMISSING CASE
13 MONTEREY FINANCIAL SERVICES,
14 LLC, D/B/A/ MONTEREY
15 COLLECTIONS,
16                Defendant.
17
18          Before the Court is the parties’ Stipulation of Dismissal, ECF No. 56. The
19 parties stipulate that the above-captioned action should be dismissed. Pursuant to
20 Fed. R. Civ. P. 41(a)(1)(A)(ii), the Court accepts the stipulation of dismissal and
21 dismisses this case.
22 //
23 //
24 //
25 //
26 //
27 //
28 //

     ORDER DISMISSING CASE # 1
      Case 2:18-cv-00313-SAB    ECF No. 57    filed 07/29/21    PageID.1296 Page 2 of 2



 1        Accordingly, IT IS HEREBY ORDERED:
 2        1.    The above-captioned matter is DISMISSED with prejudice. Each
 3 party is responsible for their own costs and fees.
 4        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 5 this Order, provide copies to counsel, and close the file.
 6        DATED this 29th day of July 2021.
 7
 8
 9
10
11
                                         Stanley A. Bastian
12                               Chief United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING CASE # 2
